     Case 1:19-cv-02514-KBJ Document 12 Filed 08/22/19 Page 1 of 4




              S




08/22/2019                                /s/Jackie Francis
  Case 1:19-cv-02514-KBJ Document 12 Filed 08/22/19 Page 2 of 4




(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
      Case 1:19-cv-02514-KBJ Document 12 Filed 08/22/19 Page 3 of 4




08/22/2019                                 /s/Jackie Francis
  Case 1:19-cv-02514-KBJ Document 12 Filed 08/22/19 Page 4 of 4




(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
